ORDER
BELL, Chief J.
The Court having considered the Petition of Kimberly Hope Carnot for Reinstatement and the answers filed thereto in the above captioned case, it is this 23rd day of July, 2004
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the petition be, and it is hereby, GRANTED, and, the petitioner, Kimberly Hope Carnot, is reinstated to the practice of law in this State, and it is further
ORDERED, that pursuant to Rule 11 (Professionalism Course) of the Rules Governing Admission to the Bar of Maryland, Kimberly Hope Carnot must take the Professionalism Course when it is next offered and her failure to take the course will subject her to possible decertification from the practice of law in this State, and it is further
ORDERED that the Clerk of the Court shall replace the name of Kimberly Hope Carnot upon the register of attorneys entitled to practice law in this State and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.